Case: 20-10946     Document: 00515935562         Page: 1     Date Filed: 07/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 13, 2021
                                  No. 20-10946
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jesus Guerra-Sanchez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:17-CR-341-5


   Before Clement, Ho, and Oldham, Circuit Judges.
   Per Curiam:*
          Jesus Guerra-Sanchez appeals the sentence imposed following his
   guilty-plea conviction of conspiring to distribute and possess with intent to
   distribute a mixture or substance containing 500 grams or more of
   methamphetamine. He argues that the district court erred in determining


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10946      Document: 00515935562          Page: 2    Date Filed: 07/13/2021




                                    No. 20-10946


   the quantity of methamphetamine attributable to him and in not applying a
   downward departure or offense-level reduction based on his allegation that
   he acted under duress. In response, the Government asks us to enforce the
   appeal waiver in Guerra-Sanchez’s plea agreement.
          “A defendant may waive his statutory right to appeal if the waiver is
   knowing and voluntary.” United States v. McKinney, 406 F.3d 744, 746 (5th
   Cir. 2005). Whether an appeal waiver bars an appeal is a question we review
   de novo. United States v. Keele, 755 F.3d 752, 754 (5th Cir. 2014). Our
   assessment turns on “a two-step inquiry: (1) whether the waiver was knowing
   and voluntary and (2) whether the waiver applies to the circumstances at
   hand, based on the plain language of the agreement.” United States v. Bond,
   414 F.3d 542, 544 (5th Cir. 2005).
          The record reflects that Guerra-Sanchez was admonished pursuant to
   Federal Rule of Criminal Procedure 11(b)(1)(N) and that he “indicated that
   he read and understood the [plea] agreement, which includes an explicit,
   unambiguous waiver of appeal[.]” Bond, 414 F.3d at 544. Though Guerra-
   Sanchez suggests that after his conviction he may have forgotten the waiver
   or developed mistaken beliefs about it, he does not argue “that his ratification
   of the plea agreement was anything but knowing and voluntary.” McKinney,
   406 F.3d at 746. We accordingly conclude that the appeal waiver is valid and
   that Guerra-Sanchez’s sentencing claims, which do not fall within an
   exception to the waiver, are barred. See id.; Bond, 414 F.3d at 544.
          In conjunction with his challenge to the appeal waiver, Guerra-
   Sanchez argues that his trial counsel rendered ineffective assistance. Because
   the record is not sufficiently developed to permit a fair consideration of this
   claim, we decline to consider it without prejudice to collateral review. See
   United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014); United States v.




                                          2
Case: 20-10946      Document: 00515935562          Page: 3    Date Filed: 07/13/2021




                                    No. 20-10946


   Bishop, 629 F.3d 462, 469 (5th Cir. 2010) (noting that a motion pursuant to
   28 U.S.C. § 2255 is the preferred vehicle for claims of ineffective assistance).
          For these reasons, the appeal is DISMISSED.




                                          3